                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC,

               Plaintiff,

v.                                                Case No.: 2:19-cv-400-FtM-38NPM

PROGRESSIVE PROPERTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Stipulation to Remand to State Court (Doc.

31). Plaintiff CMR Construction & Roofing LLC sued Defendant Progressive Property

Insurance Company in the Circuit Court of the 20th Judicial Circuit in and for Lee County,

Florida on April 13, 2019. (Doc. 1-1). Progressive thereafter removed the case to this

Court. (Doc. 1). The parties now stipulate to remanding the case to the state court

because “they have discovered that this Court lacks jurisdiction.” (Doc. 31).

       Accordingly, it is now

       ORDERED:

       (1) The parties’ Joint Stipulation to Remand to State Court (Doc. 31) is GRANTED.


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      (2) This case is REMANDED to the Circuit Court of the 20th Judicial Circuit in and

         for Lee County, Florida.

      (3) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

         of the Circuit Court of the 20th Judicial Circuit in and for Lee County, Florida.

      (4) The Clerk is DIRECTED to terminate pending motions and close the case.

      DONE and ORDERED in Fort Myers, Florida this 9th day of September, 2019.




Copies: All Parties of Record




                                            2
